Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/002,474 filed on 08/25/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of PCT Application No. PCT/CN2019/076207 filed on 02/26/2019, which claims priority to Chinese application No. CN201810160248.2 filed on 02/26/2018. 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/25/2020, 04/02/2021 and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 4, 11 and 14 are objected to because of the following informalities:  
Claims 4 and 14 recite in line 2 “TCI state”; it should read as “transmission configuration indication, TCI state”. Description of the acronyms is required for first time recitation in a claim.
Clam 11 recites in line 6 – 7, “configured to receive the first signal and the second signal are received at a same time-domain position’; it should read as “configured to receive the first signal and the second signal
Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 


Claims 6 – 7 and 16 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XI et al. (XI hereinafter referred to XI) (US  2020/0288479 A1) (relies on filing date of US provisional application no. 62/586,612 that properly supports all citations).

Regarding claim 6, XI teaches (Title, BEAM MANAGEMENT IN A WIRELESS NETWORK) a method for receiving control signaling and for determining information (Abstract, A wireless transmit/receive unit (WTRU) monitors control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception. Here, DCI is a control signaling that includes determining information), comprising: 
receiving a first signal (Abstract and [0082], PDSCH reception. Here, PDSCH signal is a first signal) and a second signal (Abstract, receive a physical downlink control channel (PDCCH). [0083], PDCCH reception. Here, PDCCH signal is a second signal), 
wherein the first signal comprises a downlink data channel signal ([0084], PDSCH is a data chancel. Therefore, first signal comprises a downlink data channel) and the second signal comprises a downlink control channel signal (as mentioned above, PDCCH is a second channel; therefore, the second signal comprises a downlink control channel signal) scheduling the downlink data channel signal (Abstract, physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception), 
wherein a first time interval is less than a predetermined threshold X1 ([0084], a parameter or variable K is utilized as a threshold. When the scheduling offset<threshold K, then NR-PDSCH uses a pre-configured, pre-defined, rule-based…. Here, K is a predetermined threshold X1), the first time interval is between the first signal and the second signal ([0087], When a NR-PDSCH scheduling assignment DCI carries a TCI field that provides beam indication or spatial QCL reference indication for NR-PDSCH reception at a WTRU, a scheduling offset or scheduling delay of the corresponding NR-PDSCH allocation is a consideration; [0088], A scheduling offset is N symbols, N time slots, N resources. Here, the scheduling offset is considered as a first time interval), 
determining a quasi co-location, QCL, parameter of the first signal based on a QCL parameter of the second signal ([0084], When the scheduling offset<threshold K, then NR-PDSCH uses a pre-configured, pre-defined, rule-based, or the like spatial assumption with various QCL parameters that are obtained from the N-bit TCI state field in the DCI. Abstract, PDCCH having DCI. therefore, QCL parameter of PDSCCH/ first signal is obtained/ determined from QCL parameter of the PDCCH/ second signal), comprising: 
acquiring the QCL parameter of the first signal according to a QCL parameter of a specified control resource set, CORESET, wherein the specified CORESET is a [0108], The WTRU determines beam or spatial QCL parameter for PDSCH reception. If the scheduling offset<threshold K, then the PDSCH uses the beam indicated by the default TCI state that corresponds to the TCI state used for control channel QCL indication for the lowest CORESET ID in a respective slot. Therefore, the QCL parameter of the first signal is acquired according to a QCL parameter of a lowest/ minimum CORESET ID), in a predetermined component carrier, CC ([0125], For PDSCH, the QCL reference is dynamically indicated by a TCI field in DCI. Spatial QCL assumptions are updated due to WTRU mobility, WTRU rotation, WTRU traffic load, beam congestion status, beam blockage, change of WTRU active band width part(s), change of WTRU component carrier(s), or the like.), in a time unit closest to the first signal, the predetermined CC is a CC where the first signal is located (Fig.8 and [0134], determining a beam for PDSCH communications 800; For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU uses a default beam to receive the PDSCH (806). The default beam is the beam for the WTRU to receive the reference CORESET. The reference CORESET is the 1st CORESET within a similar CC/BWP as the scheduled PDSCH when one or more CORESETs are configured in that slot and CC/BWP. Therefore, the CORESET is in a CC where the PDSCH signal is located).

Regarding claim 16, XI teaches (Title, BEAM MANAGEMENT IN A WIRELESS NETWORK) an apparatus for receiving control signaling and for determining information (Abstract, A wireless transmit/receive unit (WTRU) monitors control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception. Here, DCI is a control signaling that includes determining information), the apparatus (Fig.1B and [0034], WTRU 102) comprising a processor (Fig.1B and [0034], processor 118), the processor being configured to:  
receive a first signal (Abstract and [0082], PDSCH reception. Here, PDSCH signal is a first signal) and a second signal (Abstract, receive a physical downlink control channel (PDCCH). [0083], PDCCH reception. Here, PDCCH signal is a second signal), 
wherein the first signal comprises a downlink data channel signal ([0084], PDSCH is a data chancel. Therefore, first signal comprises a downlink data channel) and the second signal comprises a downlink control channel signal (as mentioned above, PDCCH is a second channel; therefore, the second signal comprises a downlink control channel signal) scheduling the downlink data channel signal (Abstract, physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception), 
wherein a first time interval is less than a predetermined threshold X1 ([0084], a parameter or variable K is utilized as a threshold. When the scheduling offset<threshold K, then NR-PDSCH uses a pre-configured, pre-defined, rule-based…. Here, K is a predetermined threshold X1), the first time interval is between the first signal and the second signal ([0087], When a NR-PDSCH scheduling assignment DCI carries a TCI field that provides beam indication or spatial QCL reference indication for NR-PDSCH reception at a WTRU, a scheduling offset or scheduling delay of the corresponding NR-PDSCH allocation is a consideration; [0088], A scheduling offset is N symbols, N time slots, N resources. Here, the scheduling offset is considered as a first time interval), 
determine a quasi co-location, QCL, parameter of the first signal based on a QCL parameter of the second signal ([0084], When the scheduling offset<threshold K, then NR-PDSCH uses a pre-configured, pre-defined, rule-based, or the like spatial assumption with various QCL parameters that are obtained from the N-bit TCI state field in the DCI. Abstract, PDCCH having DCI. therefore, QCL parameter of PDSCCH/ first signal is obtained/ determined from QCL parameter of the PDCCH/ second signal), by acquiring the QCL parameter of the first signal according to a QCL parameter of a specified control resource set, CORESET, wherein the specified CORESET is a CORESET having a minimum CORESET identification, CORESET ID ([0108], The WTRU determines beam or spatial QCL parameter for PDSCH reception. If the scheduling offset<threshold K, then the PDSCH uses the beam indicated by the default TCI state that corresponds to the TCI state used for control channel QCL indication for the lowest CORESET ID in a respective slot. Therefore, the QCL parameter of the first signal is acquired according to a QCL parameter of a lowest/ minimum CORESET ID), in a predetermined component carrier, CC ([0125], For PDSCH, the QCL reference is dynamically indicated by a TCI field in DCI. Spatial QCL assumptions are updated due to WTRU mobility, WTRU rotation, WTRU traffic load, beam congestion status, beam blockage, change of WTRU active band width part(s), change of WTRU component carrier(s), or the like.), in a time unit closest to the first signal, the predetermined CC is a CC where the first signal is located (Fig.8 and [0134], determining a beam for PDSCH communications 800; For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU uses a default beam to receive the PDSCH (806). The default beam is the beam for the WTRU to receive the reference CORESET. The reference CORESET is the 1st CORESET within a similar CC/BWP as the scheduled PDSCH when one or more CORESETs are configured in that slot and CC/BWP. Therefore, the CORESET is in a CC where the PDSCH signal is located).

Regarding claims 7 and 17, XI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
XI further teaches 
the downlink data channel signal and the downlink control channel signal at least overlap partially in the time-domain ([0088], A scheduling offset is N symbols, N time slots, N resources, or the like. A scheduling offset depends upon whether the corresponding NR-PDSCH allocation is scheduled in the same slot or a different slot as the scheduling assignment DCI. Here, same slot assignment is considered as overlapping in time domain); and/or 
a spatial receiver parameter of the downlink data channel signal is different from a spatial receiver parameter of the downlink control channel signal; and/or 
Due to alternative language “or” in the claim, examiner addresses on limitation only).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 9, 11 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over XI in view of WANG et al. (WANG hereinafter referred to WANG) (US 2020/0374060 A1).

Regarding claim 1, XI teaches (Title, BEAM MANAGEMENT IN A WIRELESS NETWORK) a method for receiving control signaling and for determining information (Abstract, A wireless transmit/receive unit (WTRU) monitors control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception. Here, DCI is a control signaling that includes determining information), comprising: 
receiving a first signal ([0126], CSI-RS, SSB, or the like are updated and sent by the network; [0127], An implicit update is performed by the network, TRP, gNB including signaling that triggers an aperiodic beam measurement on a periodic, semi-persistent, or aperiodic DL RS, CSI-RS) and a second signal (Abstract and [0082], PDSCH reception. Here, CSI-RS is a first signal and PDSCH signal is a second signal), 
determining a quasi co-location, QCL, parameter of the first signal based on a QCL parameter of the second signal ([0082], a RS Set comprising one or more DL RS indices are utilized as a quasi-colocation (QCL) reference for either PDSCH or PDCCH reception; [0148], A QCL association between a downlink channel, CORESET, PDCCH, PDSCH, or the like and a downlink reference signal, CSI-RS, SS block, or the like are used to indicate a downlink beam or receive beam to use for downlink channel reception. Therefore, a QCL parameter of CSI-RS is determined based on a QCL parameter of PDSCH signal), 
wherein the first signal and the second signal are received at a same time-domain position ([0182], WTRU uses a similar beam to receive the CSI-RS resources as the WTRU receives the PDSCH in the same slot. Therefore, CSI-RS  and PDSCH are received at a same slot/ time-domain position), the first signal comprising a first aperiodic downlink measurement reference signal ([0127], an aperiodic beam measurement on aperiodic DL RS, CSI-RS. Therefore, CSI-RS is a first aperiodic downlink measurement reference signal) and the second signal as mentioned above, PDSCH is a second signal; therefore, the second signal comprising downlink data channel signal. Due to alternative language “or” in the claim, examiner addresses on limitation only), and 
wherein a second time interval is greater than or equal to a predetermined threshold X2 ([0084], a parameter or variable K is utilized as a threshold; When the scheduling offset>=threshold K, then NR-PDSCH uses the beam or spatial QCL parameter indicated by the N-bit TCI field in the assignment DCI. Here, K is a predetermined threshold X2), the second time interval being between the second signal and a second control signaling scheduling the second signal, and X2 being real numbers ([0087], When a NR-PDSCH scheduling assignment DCI carries a TCI field that provides beam indication or spatial QCL reference indication for NR-PDSCH reception at a WTRU, a scheduling offset or scheduling delay of the corresponding NR-PDSCH allocation is a consideration; [0088], A scheduling offset is N symbols, N time slots, N resources. Here, the scheduling offset is considered as a second time interval).
XI does not specifically teach
wherein a first time interval is less than a predetermined threshold X1, the first time interval being between the first signal and a first control signaling scheduling the first signal, and X1  being real numbers.
However, WANG teaches (Title, Managing Communication Events) 
wherein a first time interval is less than a predetermined threshold X1, the first time interval being between the first signal and a first control signaling scheduling the [0180], receiving time interval between the data channel and the control channel on which the downlink control information corresponding to the data channel is located is less than the threshold. Here , threshold is a predetermined threshold X1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XI as mentioned above and further incorporate the teaching of WANG. The motivation for doing so would have been to provide methods and apparatus for determining a quasi co-location information, in which DCI format in rollback mode i s used to reduce DCI overheads and improve transmission performance (WANG, Abstract and [0238]).

Regarding claim 11, XI teaches (Title, BEAM MANAGEMENT IN A WIRELESS NETWORK) an apparatus for receiving control signaling and for determining information (Abstract, A wireless transmit/receive unit (WTRU) monitors control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception. Here, DCI is a control signaling that includes determining information and WTRU is an apparatus), the apparatus (Fig.1B and [0034], WTRU 102) comprising a processor (Fig.1B and [0034], processor 118), the processor being configured to: 
receive a first signal ([0126], CSI-RS, SSB, or the like are updated and sent by the network; [0127], An implicit update is performed by the network, TRP, gNB including signaling that triggers an aperiodic beam measurement on a periodic, semi-persistent, or aperiodic DL RS, CSI-RS) and a second signal (Abstract and [0082], PDSCH reception. Here, CSI-RS is a first signal and PDSCH signal is a second signal), 
determine a quasi co-location, QCL, parameter of the first signal based on a QCL parameter of the second signal ([0082], a RS Set comprising one or more DL RS indices are utilized as a quasi-colocation (QCL) reference for either PDSCH or PDCCH reception; [0148], A QCL association between a downlink channel, CORESET, PDCCH, PDSCH, or the like and a downlink reference signal, CSI-RS, SS block, or the like are used to indicate a downlink beam or receive beam to use for downlink channel reception. Therefore, a QCL parameter of CSI-RS is determined based on a QCL parameter of PDSCH signal), 
wherein the processor is further configured to receive the first signal and the second signal are received at a same time-domain position ([0182], WTRU uses a similar beam to receive the CSI-RS resources as the WTRU receives the PDSCH in the same slot. Therefore, CSI-RS  and PDSCH are received at a same slot/ time-domain position), the first signal comprising a first aperiodic downlink measurement reference signal ([0127], an aperiodic beam measurement on aperiodic DL RS, CSI-RS. Therefore, CSI-RS is a first aperiodic downlink measurement reference signal) and the second signal comprising a second aperiodic downlink measurement reference signal or a downlink data channel signal (as mentioned above, PDSCH is a second signal; therefore, the second signal comprising downlink data channel signal. Due to alternative language “or” in the claim, examiner addresses on limitation only), and 
wherein a second time interval is greater than or equal to a predetermined threshold X2 ([0084], a parameter or variable K is utilized as a threshold; When the scheduling offset>=threshold K, then NR-PDSCH uses the beam or spatial QCL parameter indicated by the N-bit TCI field in the assignment DCI. Here, K is a predetermined threshold X2), the second time interval being between the second signal and a second control signaling scheduling the second signal, and X2 being real numbers ([0087], When a NR-PDSCH scheduling assignment DCI carries a TCI field that provides beam indication or spatial QCL reference indication for NR-PDSCH reception at a WTRU, a scheduling offset or scheduling delay of the corresponding NR-PDSCH allocation is a consideration; [0088], A scheduling offset is N symbols, N time slots, N resources. Here, the scheduling offset is considered as a second time interval).
XI does not specifically teach
wherein a first time interval is less than a predetermined threshold X1, the first time interval being between the first signal and a first control signaling scheduling the first signal, and X1  being real numbers.
However, WANG teaches (Title, Managing Communication Events) 
wherein a first time interval is less than a predetermined threshold X1, the first time interval being between the first signal and a first control signaling scheduling the first signal, and X1  being real numbers ([0180], receiving time interval between the data channel and the control channel on which the downlink control information corresponding to the data channel is located is less than the threshold. Here , threshold is a predetermined threshold X1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XI as mentioned above and further incorporate the teaching of WANG. The motivation for doing so would have been to provide methods and apparatus for determining a quasi co-location information, in which DCI format in rollback mode i s used to reduce DCI overheads and improve transmission performance (WANG, Abstract and [0238]).

Regarding claims 2 and 12, combination of XI and WANG teaches all the features with respect to claims 1 and 11, respectively as outlined above.
XI further teaches
wherein the QCL parameter of the first signal is not acquired according to a QCL parameter of a specified control resource set, CORESET ([0082], a TCI state is a pointer for the WTRU to determine which RS set or DL RS index the WTRU utilizes to determine a QCL reference for one or more DM-RS ports associated with a PDSCH or PDCCH; [0083], For PDCCH reception, the QCL reference is configured by signaling the association of a core resource set (CORESET) or search space to a TCI state. Therefore, the QCL parameter of PDCCH is acquired according to QCL of a CORESET and the QCL parameter of the first signal/ reference signal (RS) is not acquired according to a QCL parameter of a CORESET).

Regarding claims 3 and 13, combination of XI and WANG teaches all the features with respect to claims 1 and 11, respectively as outlined above.
XI further teaches 
wherein a transmission configuration indication, TCI, state pool ([0082], For physical downlink shared channel (PDSCH) or physical downlink control channel (PDCCH) beam indication, a radio recourse control (RRC) message or signal configures a set of M candidate transmission configuration indication (TCI) states. Here, a set of M TCI is a TCI state pool) associated with the first signal contains at least one TCI state ([0083], The RS Set linked to the TCI state provides QCL reference for the PDCCH) and wherein a QCL parameter corresponding to a reference signal, RS, set in the at least one TCI state comprises a spatial receiver parameter ([0148], One or more control channel CORESETs is configured for a WTRU to monitor and each CORESET is configured with one or more QCL parameters, such as spatial Rx parameters, to indicate or determine an associated downlink signal, such as a CSI-RS or SS block, for downlink beam indication. Therefore, a QCL parameter comprises a spatial receiver parameter).

Regarding claims 4 and 14, combination of XI and WANG teaches all the features with respect to claims 1 and 11, respectively as outlined above.
XI further teaches
wherein the second signal is a downlink data channel signal (as mentioned in claims 1 and 11, PDSCH/ downlink data channel signal is the second signal).
XI does not specifically teach

However, WANG teaches
a TCI state pool associated the second signal contains at least one TCI state ([0184], one or more TCI states is configured by using higher layer signaling, and each TCI state includes a TCI state identifier and TCI information), wherein a spatial receiver parameter is not configured in the at least one TCI state ([0042] the spatial QCL parameter is a spatial reception parameter (spatial RX parameter); [0070], The QCL configuration information of the terminal device does not include the spatial QCL parameter or does not include the QCL type D. [0214], the TCI state does not include the QCL type; the QCL, type is determined in a predefined manner. spatial receiver parameter is not configured in the at least one TCI state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XI and WANG as mentioned claims 1 and 11 and further incorporate the teaching of WANG. The motivation for doing so would have been to provide methods and apparatus for determining a quasi co-location information, in which DCI format in rollback mode i s used to reduce DCI overheads and improve transmission performance (WANG, Abstract and [0238]).

Regarding claims 5 and 15, combination of XI and WANG teaches all the features with respect to claims 1 and 11, respectively as outlined above.
XI further teaches
[0082], A TCI state includes a reference to a RS Set comprising one or more DL RS indices that are utilized as a quasi-colocation (QCL) reference for either PDSCH or PDCCH reception. Therefore, the second signal further comprises a downlink control channel (PDCCH) signal. Due to alternative language “at least one of” in the claim, examiner addresses on limitation only).

Regarding claims 9 and 19, XI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
XI does not specifically teach
wherein a TCI state pool associated the first signal contains at least one TCI state, wherein a spatial receiver parameter is not configured in the at least one TCI state.
However, WANG teaches
wherein a TCI state pool associated the first signal contains at least one TCI state ([0184], one or more TCI states is configured by using higher layer signaling, and each TCI state includes a TCI state identifier and TCI information), wherein a spatial receiver parameter is not configured in the at least one TCI state ([0042] the spatial QCL parameter is a spatial reception parameter (spatial RX parameter); [0070], The QCL configuration information of the terminal device does not include the spatial QCL parameter or does not include the QCL type D. [0214], the TCI state does not include the QCL type; the QCL, type is determined in a predefined manner. spatial receiver parameter is not configured in the at least one TCI state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XI as mentioned claims 6 and 16 and further incorporate the teaching of WANG. The motivation for doing so would have been to provide methods and apparatus for determining a quasi co-location information, in which DCI format in rollback mode i s used to reduce DCI overheads and improve transmission performance (WANG, Abstract and [0238]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over XI in view of Sugirtharaj et al. (Sugirtharaj hereinafter referred to Sugirtharaj) (US  2018/0302842 A1).

Regarding claims 8 and 18, XI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
XI does not specifically teach
wherein the downlink data channel signal and the downlink control channel signal are received in different CCs.
However, Sugirtharaj teaches (Title, Apparatus And Method For Discovery Reference Signal Aligned Scheduling)
wherein the downlink data channel signal and the downlink control channel signal are received in different CCs ([0023], cross-carrier scheduling allows a (e)PDCCH on one CC to schedule data transmissions on another CC; For data transmissions on a given CC, a UE expects to receive scheduling messages on the (e)PDCCH on just one CC—either the same CC, or a different CC via cross-carrier scheduling. Therefore, the downlink data channel signal and the downlink control channel signal are received in different CCs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XI as mentioned in claims 6 and 16 and further incorporate the teaching of Sugirtharaj. The motivation for doing so would have been to provide a method implemented in a network node for transmitting data to a wireless device to assure an efficient use of a wide carrier using Carrier Aggregation (CA) and cross-carrier scheduling (Sugirtharaj, Abstract and [0020]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XI in view of Lee et al. (Lee hereinafter referred to Lee) (US  2020/0404690 A1) (relies on filing date of US provisional application no. 62/634,601 that properly supports all citations).

Regarding claims 10 and 20, XI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
XI does not specifically teach
wherein QCL parameters of the downlink data channel signal across multiple slots keep unchanged.
Title, SYSTEM AND METHOD FOR BANDWIDTH PART OPERATION)
wherein QCL parameters of the downlink data channel signal across multiple slots keep unchanged ([0161], one or more QCL parameters are unchanged irrespective of the BWP location for the PDSCH reception. Therefore, QCL parameters of the downlink data channel signal across multiple slots keep unchanged).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XI as mentioned in claims 6 and 16 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide methods and systems for bandwidth part (BWP) operation in 5G wireless systems (Lee, [0003]).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
PARK et al. (Pub. No. US 2021/0126677 A1) – “METHOD FOR RECEIVING REFERENCE SIGNAL IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR” discloses a method for receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system, which includes: receiving a CSI-RS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474